DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including B. inserting and pressing a micromechanical wafer into the master mold so that micromechanical structures in the wafer are aligned in relation to the damper structures; C. filling the master mold with UV-curing LSR, and subsequent to the filling, UV irradiating the UV-curing LSR, as disclosed in Claims 1 and 3.
In the instant case, Ulm et al. (US 2010/0192689) disclose a sensor device includes a housing base part, a bearer part, a chip structure situated on the bearer part, and a spring/damper combination via which the housing base part and the bearer part are elastically connected to one another. In the sensor device, the housing base part, the spring/damper combination and the bearer part are situated one over the other. It is noted that the damper is made of LSR material or conductive rubber.
Fadel et al. (US 2006/0061869) discloses a method for making micorstructured surface, such as microlens array, which are produced by stamping technique wherein shapes are produced in the resin when placed in contact with a master template and these shapes are then hardened by exposure to ultraviolet radiation.
Furthermore, Heidari et al. (US 2006/0279025) disclose a two-step process for transferring a pattern from a template (1) to a target surface of a substrate, by creating an intermediate flexible polymer stamp (5) from the template in a primary step, and then using the polymer stamp to make an imprint in a radiation-sensitive moldable layer on the target surface in a secondary step. In the secondary step, the process steps of pressing the polymer stamp and the substrate against each other, UV exposure of the moldable layer through the polymer stamp, and post-baking of the radiated moldable layer, are all performed at a control constant temperature, in order to eliminate damages to the pattern created in the moldable layer caused by thermal expansion effects.
Lim (US 2020/0030591) discloses a method for fabrication of microneedle array comprises i) providing a microneedle template (300) having a plurality of microneedles cavities (360) on one surface, ii) preparing a casting solution (320) comprising at least one matrix material and its solvent, iii) subjecting said microneedle template (300) to a vacuum pressure for a length of time to deprive it of air, iv) dispensing the casting solution (320) over the air-deprived microneedle template, v) allowing the casting solution (320) to be drawn into the air-deprived microneedle cavities (360) completely, and vi) allowing the dissolving microneedles to solidify or dry in a controlled environment.
Finally, Xu et al. (US 2010/0305516) disclose Side-ported microneedles are produced from a suitably shaped microneedle mould (40). A microneedle mould base (32) is made with a number of microneedle mould recesses (30) in it. One surface of the microneedle mould base (32) is coated with a seed layer (34). The microneedle mould base (32) contains two microneedle mould sheets (24, 26), which are separated to gain access to an internal surface of one of the microneedle mould sheets (24, 26). Side-port forming channels (38) are formed on one of the internal surfaces, intersecting with the recesses (30) within the relevant microneedle mould sheet (24). The two microneedle mould sheets (24, 26) are placed back together and joined together as a unitary microneedle mould (40). The microneedles are formed in the recesses (30) by depositing a microneedle layer (44) therein and on the surface with the seed layer (34). The microneedle layer (44) fails to deposit at side-port forming holes (42) where the side-port forming channels (38) intersect the recesses (30), which result in side-ports (46) in the moulded microneedles (52).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898